Exhibit 10.2
a102zielinskimiroslaw_image1.gif [a102zielinskimiroslaw_image1.gif]








PERSONAL AND CONFIDENTIAL






To: Miroslaw Zielinski
 
   Lausanne, June 5, 2019





Subject: New Appointment






Dear Miroslaw,


We confirm that effective June 5, 2019, you have been appointed Chief New
Ventures Officer.


All other conditions relating to your employment with Philip Morris Products
S.A. remain as stated in your employment contract and in any subsequent
amendments.








Yours sincerely,




PHILIP MORRIS PRODUCTS S.A.







/s/ MICHAEL PIKER
Michael Piker
Vice President Total Rewards & Labor Relations PMI






Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland 
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01